$15,000,000.00
Chicago Illinois
September 20, 2006


REVOLVING NOTE


        FOR VALUE RECEIVED, the undersigned, German American Bancorp, Inc., an
Indiana corporation, formerly known as German American Bancorp. ("Borrower"),
hereby unconditionally promises to pay to the order of JPMorgan Chase Bank,
N.A., a national banking association (“Lender”), at the office of Lender at 120
South LaSalle Street, Chicago, Illinois 60603, or at such other place as the
holder of this Note may from time to time designate in writing, on the Revolving
Loan Termination Date (as defined in the Loan Agreement), in lawful money of the
United States of American and in immediately available funds, the principal sum
of FIFTEEN MILLION AND 00/100 DOLLARS ($15,000,000.00), or, if less, the
aggregate unpaid principal amount of all advances made by Lender pursuant to
subsection 3.1 of the Loan Agreement. This Note is referred to as the "Revolving
Note" in and was executed and delivered pursuant to that certain Amended and
Restated Loan Agreement, dated as of September 20, 2005, between Borrower and
Lender, as amended by Amendment No. I to Amended and Restated Loan Agreement,
dated as of September 20, 2006, between Borrower and Lender (collectively, as
amended, modified or supplemented from time to time, the “Loan Agreement”), to
which reference is hereby made for a statement of the terms and conditions under
which the loans evidenced hereby were made and are to be repaid. All terms which
are capitalized and used herein (which are not otherwise specifically defined
herein) and which are defined in the Loan Agreement shall be used in this Note
as defined in the Loan Agreement.

        Borrower further promises to pay interest at said office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in subsection 3.4 of, or as otherwise provided in, the Loan
Agreement. Interest shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.

        Subject to the provisions contained in the Loan Agreement relating to
the determination of Interest Periods for LIBOR Rate Advances, if any payment
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and interest
shall be payable thereon during such extension at the rate specified above. In
no contingency or event whatsoever shall interest charged hereunder, however
such interest may be characterized or computed, exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that Lender has received interest hereunder in excess of the highest
rate applicable hereto, Lender shall apply such excess to the reduction of the
unpaid principal amount hereof or if such excess exceeds the unpaid principal
balance refund such excess interest to Borrower.

        Except as otherwise agreed in the Loan Agreement, payments received by
Lender from Borrower on this Note shall be applied first to the payment of
interest which is due and payable and only thereafter to the outstanding
principal balance hereof, subject to Lender’s rights to otherwise apply such
payments as provided in the Loan Agreement.

        At any time a Default has occurred and is continuing or as otherwise
provided in the Loan Agreement, this Note may, at the option of Lender, and
without prior demand, notice or legal process of any kind (except as otherwise
expressly required in the Loan Agreement), be declared, and thereupon
immediately shall become, due and payable. This Note shall also become
immediately due and payable upon termination of the Loan Agreement.

        Borrower, and all endorsers and other persons obligated hereon, hereby
waive presentment, demand, protest, notice of demand, notice of protest and
notice of nonpayment and agree to pay all costs of collection, including
reasonable attorneys’ fees and expenses.

        This Note evidences the renewal and extension of maturity of the
indebtedness evidenced by that certain Revolving Note in the stated principal
sum of $15,000,000.00 dated as of September 20, 2005, made by Borrower payable
to the order of Lender.

        This Note has been delivered at and shall be deemed to have been made at
Chicago, Illinois and shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the internal laws (as opposed to
conflicts of law provisions) and decisions of the State of Illinois. Whenever
possible each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

        Whenever in this Note reference is made to Lender or Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns. Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for Borrower.

  German American Bancorp, Inc.


By:  /s/ Mark A. Schroeder

--------------------------------------------------------------------------------



Name:  Mark A. Schroeder

--------------------------------------------------------------------------------



Title:  President & CEO

--------------------------------------------------------------------------------


